Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Response to Amendment
In the amendment filed 02/09/2021, the following has occurred: claim 1 has been amended, claims 25 has been canceled, and claims 28-31 have been added.  Now, claims 1-18, 20-21, 23-24, and 26-31 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/025,651, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to provide support for a dedicated GUI that displays a remote operating room machine filter, a surgical procedure filter, a surgeon filter and/or a data aggregation filter; and applying the one or more filters to the received request and providing the surgical data in accordance with the filtered request as recited in claim 1 along with the subsequent filtering recited in claims 7-9, 21, 23, 26-27, and 30. The ‘651 does provide support for a network-connected mobile computing device that requests and receives surgical data from a network-connected remote operating room machine and displaying the surgical data in a graphical user interface.  Therefore, these portions of the claims are entitled to the filing date of the ‘651 application.  However, while the prior filed application discloses applying “select filters,” there is no further disclosure of filtering, including the above noted features.  Therefore, the filtering features, newly added in this application, are not entitled to the filing date of the prior filed application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1-12, 14-17, 20-21, 23-24, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Bentson, US Patent No. 5,444,842 and further in view of Morris, US Patent Application Publication No. 2010/0076453.
As per claim 1, Claus teaches a computer-based surgery support system, comprising: a computing device with a processor, a user terminal that includes a dedicated graphical user interface, and a data storage device storing instructions therein (see claims 22-36; implemented as a computer-readable medium with executable instructions), which, when executed on the processor, cause the computing device to perform tasks including: receiving a request to obtain surgical data relating to one or more surgical procedures from an operating room machine that stores at least a portion of the surgical data in a local database (see paragraph 0039; real-time surgical data may be presented for selection by a user); providing a dedicated graphical user interface and applying a processing to the received request to produce a processed received request (see paragraph 0039; through the gui, user may select how data is displayed including an average of multiple surgical procedures); and providing the surgical data in the dedicated graphical user interface, as a visual output, in accordance with the received request (see paragraph 0039).  Claus does not explicitly teach that the selected and applying filters to the received request including one or more of a remote operating room machine filter, a surgical procedure filter, a surgeon filter, and a data aggregation filter.  Bentson teaches providing a dedicated graphical user interface that displays one or more of a plurality of filters, wherein the plurality of filters comprises a remote operating room machine filter, a surgical procedure filter, a surgeon filter, and a data aggregation filter; and applying a selected number of the plurality of filters to a received 
It is also unclear whether Claus explicitly teaches the remote operating room machine itself has a local database and Claus does not explicitly teach that the remote operating room machine is communicatively coupled to the network-connected mobile computing device.  In other words, the combination of Claus and Bentson teaches requesting and receiving surgical data and applying filters to the data in a dedicated graphical user interface.  However, the combination of Claus and Bentson does not explicitly describe the architecture of a mobile device connected through a network to a remote operating room machine.  Morris teaches remote operating room machine that is communicatively coupled to a network-connected mobile computing device with a processor and storage (see Figure 4, remote surgical system 1300 communicatively coupled to mobile computing device 1200, paragraph 0022), the operating room machine having a local database that stores at least a portion of surgical data (see paragraph 0022; monitoring subsystem 1350 locally stores data concerning operation of remote surgical system).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this networked computer structure to the combined system of Claus and Bentson with the motivation of providing wider access to locally stored surgical data (see paragraph 0021 of Morris).
As per claim 2, Claus teaches the system of claim 1 as described above.  Claus further teaches the one or more surgical procedures include an eye surgery (see paragraph 0013).
As per claim 3, Claus teaches the system of claim 2 as described above.  Claus further teaches the eye surgery is one of cataract surgery, refractive surgery, laser cataract surgery, vitreoretinal surgery, and glaucoma surgery (see paragraph 0002).
As per claim 4, Claus teaches the system of claim 1 as described above.  Claus further teaches at least a second portion of the surgical data is obtained from a local port on the remote operating room machine in the operating room (see paragraph 0034).
As per claim 5, Claus teaches the system of claim 1 as described above.  Claus further teaches the remote operating room machine includes a computer-based phacoemulsification system (see paragraph 0013).
As per claim 6, Claus teaches the system of claim 5 as described above.  Claus further teaches the computer-based phacoemulsification system is configured to run at least one application utilizing selected settings during the one or more surgical procedures (see paragraph 0013).
As per claim 7, Claus teaches the system of claim 6 as described above.  Claus further teaches the filtered received request provided includes settings of the phacoemulsification system used during the one or more surgical procedures (see paragraphs 0038-0039).
As per claim 8, Claus teaches the system of claim 7 as described above.  Claus further teaches the filtered received request includes diagnostic information of the phacoemulsification system (see paragraph 0036).
As per claim 9, Claus teaches the system of claim 8 as described above.  Claus further teaches the filtered received request includes operational information of the phacoemulsification system recorded during the one or more surgical procedures (see paragraph 0039).
As per claim 10, Claus teaches the system of claim 9 as described above.  Claus further teaches the operational information of the phacoemulsification system includes information sampled at regular intervals (see paragraph 0040).
As per claim 11, Claus teaches the system of claim 9 as described above.  Claus further teaches the operational information of the phacoemulsification system includes information recorded continuously during the one or more surgical procedures (see paragraph 0038).
As per claim 12, Claus teaches the system of claim 1 as described above.  Claus further teaches the remote operating room machine includes a surgical media center (SMC) arranged to make at least one of an audio recording and a video recording of activity in an operating room during a procedure of the one or more procedures (see paragraph 0045; i.e. a video analysis of a procedure).
As per claim 14, Claus teaches the system of claim 1 as described above.  Claus further teaches the surgical data includes date and time of the beginning and end of the one or more surgical procedures (see paragraph 0035).
As per claim 15, Claus teaches the system of claim 1 as described above.  Claus further teaches the one or more surgical procedures includes a plurality of stages, and the surgical data includes the date and time of the beginning and end of each stage of the plurality of stages (see paragraph 0035).
As per claim 16, Claus teaches the system of claim 1 as described above.  Claus further teaches the surgical data includes identifiers of persons present during the one or more surgical procedures, the identifiers including at least one of a patient on whom the one or more surgical procedures are performed, and operating room staff participating in the one or more surgical procedures and an indicator of their respective duties (see paragraphs 0026 and 0029).
As per claim 17, Claus teaches the system of claim 1 as described above.  Claus further teaches the surgical data includes information of supplies consumed during the one or more surgical procedures, the information of supplies including an identity of the supplies and respective amounts used (see paragraph 0036).
As per claim 20, Claus teaches the system of claim 1 as described above.  Claus further teaches the tasks further include gathering patient feedback information (see paragraph 0026).
As per claim 21, Claus teaches the system of claim 1 as described above.  Claus further teaches formatting the surgical data prior to the providing of the surgical data in the dedicated graphical user interface, as the visual output, in accordance with the filtered received request, wherein the formatting includes at least one of a table, a graph, and text (see paragraph 0039; i.e. how the real time data is displayed includes at least text).
As per claim 23, Claus teaches the system of claim 21 as described above.  Claus further teaches data aggregation is applied at least to data relating to the remote operating room machine and to data relating to at least one other system (see paragraph 0038; real time data collected from multiple phaco systems).  As noted above, Claus does not explicitly teach applying a data aggregation filter to the received request.  Bentson further teaches applying a data aggregation filter to the received request (see column 14, lines 42-47; the selected index results in an aggregation of data that the index satisfies and, this is encompassed by a data aggregation filter).
As per claim 24, Claus teaches the system of claim 23 as described above.  Claus further teaches the at least one other system comprises at least one selected from a second machine, a facility other than that at which the remote operating room machine resides, and the network connected mobile computing device (see paragraph 0038; real time data collected from multiple phaco systems).
As per claim 28, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach the architecture of a mobile device connected through a network to a remote operating room machine.  Morris teaches remote operating room machine that is communicatively coupled to a network-connected mobile computing device with a processor and storage (see Figure 4, remote surgical system 1300 communicatively coupled to mobile computing device 1200, paragraph 0022), the operating room machine having a local database that stores at least a portion of surgical data (see paragraph 0022; monitoring subsystem 1350 locally stores data concerning operation of remote surgical system).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing 
As per claim 29, Claus teaches the system of claim 28 as described above.  Claus does not explicitly teach the system comprises: a server, wherein the remote operating room machine is communicatively coupled to the network-connected mobile computing device directly or indirectly through the server. Morris further teaches the system comprises: a server, wherein the remote operating room machine is communicatively coupled to the network-connected mobile computing device directly or indirectly through the server (see Figure 4, remote surgical system 1300 communicatively coupled to mobile computing device 1200, paragraph 0022).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this networked computer structure to the combined system of Claus and Bentson with the motivation of providing wider access to locally stored surgical data (see paragraph 0021 of Morris).
As per claim 30, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach the dedicated graphical user interface receives, as an input after providing the dedicated graphical user interface, one or more selections to generate the selected number of the plurality of filters.  Bentson further teaches the dedicated graphical user interface receives, as an input after providing the dedicated graphical user interface, one or more selections to generate the selected number of the plurality of filters (see column 14, lines 42-47; menus are selectable to filter the displayed data). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these selectable filters for filtering the data of Claus with the motivation of efficiently retrieving relevant information in a medical environment where sources of related data can become large and complex (see column 1, lines 18-21, lines 63-66, and column 3, lines 5-6 of Bentson).
As per claim 31, Claus teaches the system of claim 1 as described above.  Claus further teaches the visual output comprises one or more of operating room efficiency, energy usage flow rate, vacuum .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Bentson, US Patent No. 5,444,842 and Morris, US Patent Application Publication No. 2010/0076453 and further in view of Sherman, US Patent Application Publication No. 2006/0142740.
As per claim 13, Claus teaches the system of claim 12 as described above.  Claus does not explicitly teach overlaying surgeon-dictated audio onto SMC data.  Sherman teaches overlaying surgeon-dictated audio onto SMC data (see paragraph 0034).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing data to add this feature to the system of Claus with the motivation of providing additional commentary to other medical personnel (see paragraph 0035 of Sherman).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Bentson, US Patent No. 5,444,842 and Morris, US Patent Application Publication No. 2010/0076453 and further in view of DeBoer, US Patent Application Publication No. 2008/0281301.
As per claim 18, Claus teaches the system of claim 17 as described above.  Claus does not explicitly teach an interface to a supplier ordering system, further comprising a task of using the interface to order operating room supplies to replenish those consumed during the one or more surgical .

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Bentson, US Patent No. 5,444,842 and Morris, US Patent Application Publication No. 2010/0076453 and further in view of Taylor, US Patent Application Publication No. 2006/0015367.
As per claim 26, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach the dedicated graphical user interface enables a filtering of charts by date with respect to the one or more surgical procedures.  Taylor teaches a dedicated graphical user interface that enables a filtering of charts by date with respect to one or more surgical procedures (see Figure 2 and paragraphs 38-39; as shown, a user can select a variety of parameters by which to filter chart data includes procedure and date range).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add this filtering to the system of Claus with the motivation of improving the graphical representation of relevant patient data (see abstract of Taylor).
As per claim 27, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach a selection of the one or more surgeons associated with the one or more surgical procedures causes an application of or a removal of the plurality of filters.  Taylor teaches selection of one or more surgeons associated with one or more surgical procedures causes an application of or a removal of filters (see Figure 2 and paragraphs 0026-0027; user can select a care team that provided 

Response to Arguments
With regard to Applicant’s arguments that Application No. 14/025,651 fully supports all of the claim limitations, the examiner respectfully disagrees for the reasons outlined above.  With particular regard to the highlighted paragraphs 0022 and 0047, these paragraphs support an application applying “select filters” and providing a visual output of recorded data.  However, these paragraphs and the remainder of the prior filed application are silent regarding displaying filters in a dedicated GUI and are completely silent regarding the types of filters provided.  Therefore, these claim limitations are not entitled to the effective filing date of the ‘651 application.
With regard to the prior art rejections, based on the new grounds of rejection set forth above, these arguments are now moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626